The opinion of this Court, pronounced Wednesday, January 22d, was as follows; “ It not appearing, that the injunction was perpetuated, by the act of the County Court, or that any final judgment was rendered, by the said court, on the case, although (for the purpose of appealing) the parties consented that the bill should be perpetuated ; — this Court is of opinion that the appeal did not lie to the Superior Court of Chancery; and that that *76court, consequently, erred in reversing the said decree, and dismissing the bill. The said decree of reversal is therefore reversed with costs; and the appeal dismissed ; jn order that the case may be proceeded in, from the decree overruling the motion for dissolution as aforesaid.”